Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 March 2020.
ALLOWABLE SUBJECT MATTER
Claim 18-20 allowed.
REJECTIONS NOT  BASED ON PRIOR ART

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 13 recite ‘in response to that the’ it is unclear what ‘that’ refers to—it appears the claim was intended to recite ‘in response to determining that.’ Clarification is requested. 
Claim 1 and 13 recite ‘the weight data’ it is unclear which of the previously recited first/second/third weight data is being referenced as ‘the weight data.’
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,7,9-11,13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG PUB No. 2020/0117597) in view of Moon (US PG PUB No. 2016/0004438)
As per claim 1, a storage device (see Huang FIG 2: 200) comprising: 
a memory controller (see Huang FIG 2: 200) comprising a neural processing unit (NPU) (see Huang FIG 2: 230); a first nonvolatile memory (NVM) connected to the memory controller through a first channel (see Huang FIG 2: 212), the first NVM storing first weight data for the NPU (e.g., [0039]: “In an embodiment , the memory region 211 or the memory region 213 may be , for example , suitable for accessing digitized input data , weight data , or feature map data required to perform a neural network operation”); a second NVM (see Huang FIG 2: 213) connected to the memory controller through a second channel (see Huang FIG 2: 214), the second NVM storing second weight data for the NPU (e.g., [0039]: “In an embodiment , the memory region 211 or the memory region 213 may be , for example , suitable for accessing digitized input data , weight data , or feature map data required to perform a neural network operation”), 
wherein the NPU processes the inference request in response to that the inference request does not require accessing the weight data (see Huang [0040])
[The claim does not further specify ‘inference ‘request,’ where the artificial intelligence core is taken to process requests that does not require accessing the weight data (see also Huang [0040]: “In addition , in an embodiment , the artificial intelligence core 230 may further include a plurality of caches or queues , and the artificial intelligence core 230 may promptly access the data in the memory region 211 or the memory region 213 through the plurality of caches or the plurality of queues in a pipeline manner.)]  
However, Huang does not expressly disclose but in the same field of endeavor Moon discloses 
wherein the memory controller is configured to determine one of the first and second channels that is less frequently accessed upon receiving an inference request, and access a corresponding one of the first weight data and the second weight data using the determined one channel in response to that the inference request requires accessing the weight data (see Moon [0015]), and 
[Requests issued to the memory are taken as issued as consequence of requiring access to the data stored thereon (i.e., weight data). The QoS parameters are taken as at least partially dependent on the frequency with which the channel is accessed.] 
It would have been obvious before the effective filing date of the invention to modify Huang to further select first and second channel based on a data access frequency as taught by Moon (see Moon [0015]: “command queue is selected”).
The suggestion/motivation for doing so would have been for the benefit of guaranteeing QoS (see Moon [0015]).
Therefore it would have been obvious before the effective filing date of the invention to modify Huang to determine a channel based on access frequency for the benefit of load balancing to arrive at the invention as specified in the claims. 
As per claim 2, the storage device of claim 1, 
further comprising: a first memory manager connected to the first channel for accessing the first NVM (see e.g., Huang FIG 3: 412); a second memory manager connected to the second channel for accessing the second NVM (see e.g., Huang FIG 3: 414); and a scheduler configured to use the first memory manager to access the first weight data and the second memory manager to access the second weight data (see Huang FIG 3: 440 and [0041]).
As per claim 7, the storage device of claim 1, 
the first weight data is for a first machine learning model and the second weight data is for a second other machine learning model (see e.g., Huang [0019])
 As per claim 9, the storage device of claim 1, 
wherein the memory controller further comprises a central processing unit (CPU) for processing an access request from a host device to access data of the NVM other than weight data (see Huang [0018])
As per claim 10, the storage device of claim 9, 
wherein the memory controller further comprises: a first queue for storing first commands associated with the access request; and a second queue for storing second commands associated with the inference request, wherein the memory controller determines the one channel by comparing a number of the first commands associated with the first channel with a number of the first commands associated with the second channel (see Moon [0083]).
As per claim 11, the storage device of claim 1,
further comprising a mapping table that maps a virtual address of the inference request to a first physical address within the first NVM and to a second physical address within the second NVM, and the memory controller converts the virtual address to one of the physical addresses associated with the selected channel to perform the access (see Moon [0088]) 
 As per claim 13, a memory controller comprising:
 a data bus (see Huang e.g., FIG 3: 430[Wingdings font/0xE0]416); a neural processing unit (NPU) connected to the data bus (see Huang FIG 3: 430); a first memory manager connected to the data bus and a first channel (see Huang FIG 3: 416); a second memory manager connected to the data bus and a second channel (see Huang FIG 3: 414); a first nonvolatile memory (NVM) device connected to the first channel (see Huang FIG 3: 415), the first NVM storing first weight data for the NPU (see Huang [0010]); a second NVM device connected to the second channel (see Huang FIG 3: 413), the second NVM storing second weight data for the NPU (see Huang [0010]); and a third memory manager connected to the NPU (see Huang FIG 3: 412) and a third NVM device storing third weight data for the NPU (see Huang FIG 3: 411), wherein the NPU attempts to access the third weight data using the third memory manager upon receiving an inference request from a host device in response to that the inference request requires accessing the weight data (see Huang FIG 6: 6S20), and 
wherein the NPU processes the inference request in response to that the inference request does not require accessing the weight data (see Huang [0040])
[The claim does not further specify ‘inference ‘request,’ where the artificial intelligence core is taken to process requests that does not require accessing the weight data (see also Huang [0040]: “In addition , in an embodiment , the artificial intelligence core 230 may further include a plurality of caches or queues , and the artificial intelligence core 230 may promptly access the data in the memory region 211 or the memory region 213 through the plurality of caches or the plurality of queues in a pipeline manner.)]  
However, Huang does not expressly disclose but in the same field of endeavor Moon discloses 
wherein the memory controller attempts to access the first weight using the first memory manager or the second weight data using the second memory manager when the NPU is unable to access the third weight data (see Moon [0015]), and 
[Requests issued to the memory are taken as issued as consequence of requiring access to the data stored thereon (i.e., weight data). The QoS parameters are taken as at least partially dependent on the frequency with which the channel is accessed.] 
It would have been obvious before the effective filing date of the invention to modify Huang to further select first and second channel based on a data access frequency as taught by Moon (see [0015]: “command queue is selected”).
The suggestion/motivation for doing so would have been for the benefit of guaranteeing QoS (see Moon [0015]).
Therefore it would have been obvious before the effective filing date of the invention to modify Huang to determine a channel based on access frequency for the benefit of load balancing to arrive at the invention as specified in the claims. As per claim 14, the memory controller of claim 13, 
further comprising a scheduler configured to determine one of the first and second channels that is less frequently accessed, and access a corresponding  one of the first weight data and the second weight data using the determined one channel (see Moon FIG 3: S130 and [0083]).
As per claim 16, the memory controller of claim 14, 
further comprising a central processing unit (CPU) connected to the data bus for processing an access request from the host device to access data of the NVM devices other than weight data (see Huang FIG 16: 405).
 	As per claim the memory controller of claim 17, further comprising:
a first queue for storing first commands associated with the access request; and a second queue for storing second commands associated with the inference request, wherein the scheduler determines the one channel by comparing a number of the first commands associated with the first channel with a number of the first commands associated with the second channel  (see Moon [0083]).
Claims 3,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG PUB No. 2020/0117597) in view of Moon (US PG PUB No. 2016/0004438) as applied to claim 1 above and further in view of Kagimasa (US Pat No. 5,511,177)
As per claim 3, Huang discloses The storage device of claim 1, 
However, Huang does not expressly disclose but in the same field of endeavor Kagimasa discloses 
the first weight data is identical to the second weight data (see Kagimasa COL 3 LINES 25-35)
It would have been obvious before the effective fling date of the invention to further duplicate the data as taught by Kagimasa.
The suggestion/motivation for doing so would have been to improve data availability. 
Therefore it would have been obvious before the effective filing date of the invention to further duplicate the weight data as taught by Kagimasa for the benefit of improving data availability to arrive at the invention as specified in the claims. 
 As per claim 15, Huang discloses the memory controller of claim 14, 
However, Huang does not expressly disclose but in the same field of endeavor Kagimasa discloses 
wherein the first weight data, the second weight data, and the third weight data are all identical (see Kagimasa COL 3 LINES 25-35)
It would have been obvious before the effective fling date of the invention to further duplicate the data as taught by Kagimasa.
The suggestion/motivation for doing so would have been to improve data availability. 
Therefore it would have been obvious before the effective filing date of the invention to further duplicate the weight data as taught by Kagimasa for the benefit of improving data availability to arrive at the invention as specified in the claims. 
Claims 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG PUB No. 2020/0117597) in view of Moon (US PG PUB No. 2016/0004438) and Kagimasa (US Pat No. 5,511,177) as applied to claim 3 above and further in view of Jin (US PG PUB No. 20190324644).
As per claim 4, the storage device of claim 3,
However, Huang does not expressly disclose but in the same field of endeavor Jin discloses 
 wherein the memory controller is configured to divide a storage area of the first NVM into a first region including first cells capable of storing a first number of bits, and divide a storage area of the second NVM into a second region including second cells capable of storing a second other number of bits, the first region storing the first weight data and the second region storing the second weight data (see Jin [0060]).
It would have been obvious before the effective filling date of the invention to modify Huang to utilize SLC and MLC memory to store weight data as taught by Jin. 
The suggestion/motivation for doing so would have been for the benefit of a storage devices as taught by Jin (See Jin [0005]).
Therefore it would have been obvious before the effective filling date of the invention to modify Huang to implement a memory comprising SLC and MLC for the benefits realized therefrom to arrive at the invention specified in the claims. 
Claims 6,8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG PUB No. 2020/0117597) in view of Moon (US PG PUB No. 2016/0004438) as applied to claim 1 above and further in view of Jin (US PG PUB No. 20190324644)
As per claim 6, the storage device of claim 1, 
However, Huang does not expressly disclose but in the same field of endeavor Jin discloses
wherein the memory controller is configured to compress the first weight data into the second weight data (see Jin [0016]).
It would have been obvious before the effective filling date of the invention to modify Huang to further utilize a memory device to store data as taught by Jin. 
The suggestion/motivation for doing so would have been for the benefit of improving storage efficiency (See Jin [0005]). 
Therefore it would have been obvious before the effective filling date of the invention to modify Huang to further compress the weight data as taught by Jin for the benefit of improving storage efficiency to arrive at the invention as specified in the claims. 
As per claim 8, the storage device of claim 1, 
However, Huang does not expressly disclose but in the same field of endeavor Jin discloses
wherein each NVM comprises a plurality of cell strings arranged on a substrate in rows and columns, each of the cell strings including a ground selection transistor connected to a ground selection line GSL, a plurality of memory cells MC respectively connected to a plurality of word lines, and a plurality of string selection transistors respectively connected to a plurality of string selection lines (see Jin [0068]-[0069]).
It would have been obvious before the effective filling date of the invention to modify Huang to further utilize a memory device to store data as taught by Jin. 
The suggestion/motivation for doing so would have been for the benefit of improving storage efficiency (See Jin [0005]). 
Therefore it would have been obvious before the effective filling date of the invention to modify Huang to further compress the weight data as taught by Jin for the benefit of improving storage efficiency to arrive at the invention as specified in the claims. 
As per claim 12, a memory package comprising:
However, Huang does not expressly disclose but in the same field of endeavor Jin discloses
a package substrate (see Jin FIG 13: 6340 and also [0142]); and
the storage device of claim 1, wherein the memory controller is disposed on a first chip on the package substrate, wherein the first NVM is disposed on a second chip on the package substrate, and wherein the second NVM is disposed on a third chip on the package substrate (see e.g., Jin FIG 13: NVM and [0121]).
It would have been obvious before the effective filling date of the invention to modify Huang to further utilize a memory device to store data as taught by Jin. 
The suggestion/motivation for doing so would have been for the benefit of improving storage efficiency (See Jin [0005]). 
Therefore it would have been obvious before the effective filling date of the invention to modify Huang to further compress the weight data as taught by Jin for the benefit of improving storage efficiency to arrive at the invention as specified in the claims.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG PUB No. 2020/0117597) in view of Moon (US PG PUB No. 2016/0004438) in view of Brothers (US PG PUB No. 2016/0358070)
As per claim 5, the storage device of claim 1, 
However, Huang does not expressly disclose but in the same field of endeavor Huang discloses 
wherein the memory controller is configured to degrade the first weight data into the second weight data having a lower precision (see Brothers [0075]).
It would have been obvious before the effective filling date of the invention to modify Huang to further degraded the first weight data as taught by Brothers. 
The suggestion/motivation for doing so would have been for the benefit of improving storage efficiency (see Brothers [0075]).
 Therefore it would have been oblivious before the effective filling date of the inventio to modify Huang to degrade the weight for the benefit of improving storage efficiency to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
Claim 1 is also believed to be patentable for being amended to include limitations that are similar to limitations within allowable claim 18. For example, claim 1 recites “the memory controller is configured to determine one of the first and second channels that is less frequently accessed upon receiving an inference request, and access a corresponding one of the first weight data and the second weight data using the determined one channel in response to that the inference request requires accessing the weight data, and wherein the NPU processes the inference request in response to that the inference request does not require accessing the weight data” and claim 18 recites “processing, by the neural processor, the request when it is determined that the request does not require accessing the weight data ... selecting, by the memory controller, one of the channels that is less frequently accessed and accessing the weight data using the selected channel when it is determined that the request requires accessing the weight data”.

The Office initially notes the claim language introduces significant ambiguities with regard to ‘the weight data’ and further maintains selecting from among a plurality of memory channels on the basis of frequency is taken an obvious modification in view of Moon. 
2nd ARGUMENT: 

Further, even if the row bluffer block 418 is interpreted as a third memory manager, there is no teaching in Huang of the Al core 430 attempting to first access weight data it needs from memory region 417 and then the memory device 400 attempting to access the needed weight data using one of the remaining row buffer blocks when the weight data cannot be accessed from 417.

The Office notes Huang discloses the AI core comprises cache (see Huang [0040]: “In addition , in an embodiment , the artificial intelligence core 230 may further include a plurality of caches or queues , and the artificial intelligence core 230 may promptly 
access the data in the memory region 211 or the memory region 213 through the plurality of caches or the plurality of queues in a pipeline manner.). The Office maintains the AI core therefore selectively accesses the first and second memory and meets the claimed subject matter to the extent required by the claim language. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137